Dear Mr. Ventola:
This responds to your letters regarding the referenced projects in Des Allemands, Louisiana, Section 38 T14S — R19E, Lafourche Parish.
From the information furnished with your letters, it appears that both the proposed land  bridge (EX-20-010-2543), as well as the proposed bridge (EU-20-010-3146), would have the effect of blocking or partially blocking waterways which are used by the public at large for private, recreational and commercial purposes.
Since receipt of your letters, we have received calls and complaints from the public about these proposals.
As a general matter, the law of Louisiana is that navigable canals constructed on private property with private funds remain private things in which the public has no right of entry, access, or use. However, the Louisiana Supreme Court has held that a canal constructed as part of a subdivision and used by both subdivision residents and the public at large may be dedicated to public access and use.  Discon v. Saray, Inc.,262 La. 997, 265 So.2d 765 (1972).
Louisiana courts have also held that canals dug by the State on private land as borrow pits for highway construction and used by the public for thirty years become public in nature and  confer full public rights of access and use.  D'Albora v. Garcia, 144 So.2d 911 (4th Cir. 1962).
Both your letter and the materials you have furnished advise that the proposed land bridge (EX-20-010-2543), as well as the proposed bridge Awould block a canal.  This is the very issue and subject of the State jurisprudence which prohibited blockage or even partial blockage with alternative routes of navigation being furnished in connection with the partial blockage.
Louisiana's criminal laws may also have application, as addressed in my letter to you of October 14, 1998 (WN-19-980-1017-0), copy attached, for a more extensive discussion of applicable Louisiana law and cases, as well as opinions of the Attorney General.
We have not had an opportunity for a full factual investigation or inquiry into all of the details and circumstances of these proposals, and recommend your consideration of the cited legal authorities for guidance under the circumstances.
If there is additional or more specific information pertaining to this matter, we would be pleased to review it at any time.
Very truly yours,
                             ________________________________  GARY L. KEYSER, CHIEF Lands  Natural Resources Section
GLK/tp
                         DEPARTMENT OF THE ARMY NEW ORLEANS DISTRICT. CORPS OF ENGINEERS P. O. BOX 60267 NEW ORLEANS. LOUISIANA 70160-0267
REPLY TO                     September 7, 2001 ATTENTION OF:
Operations Division Eastern Evaluation Section
SUBJECT: EX-20-010-2543
Honorable Richard Ieyoub Attorney General State of Louisiana Baton Rouge, Louisiana